                  Case 1:17-cr-00357-LAK Document 416 Filed 10/09/18 Page 1 of 1

Kramer Levin                           Barry H. Berke                    1177 Avenue of the Americas
                                       Partner                           New York, NY 10036
                                       T 212-715-7560                    T 212.715.9100
                                       F 212-715-7660                    F 212.715.8000
                                       BBerke@KRAMERLEVIN.com

                                                   October 9, 2018

BY ECF

Hon. Lewis A. Kaplan
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

                      Re:    United States v. Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

                We write on behalf of Theodore Huber to respectfully request that Mr. Huber be•
permitted to travel to Vermont from October 23 to October 24. Mr. Huber's current bail
conditions restrict his travel to the Southern and Eastern Districts of New York and the District
of Connecticut. The government, by Assistant United States Attorney Josh Naftalis, consents to
this application, as does Mr. Huber's Probation Officer.

                                                   Respectfully submitted,



                                                       Is/ Barry H. Berke
                                                   Barry H. Berke
                                                   Dani R. James
                                                   Kramer Levin Naftalis & Frankel LLP
                                                   Attorneys for Theodore Huber




Cc (by email): Ian McGinley and Josh Naftalis
               Assistant United States Attorneys
                      Randie Q. Phillips
                      U.S. Probation Qfficer




KRAMER LEVIN NAFTALIS & FRANKEL LLP
KIJ   3185i49.1
